Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present invention relates to a multipoint videoconferencing system and, more particularly, to a videoconferencing server for providing a multi-screen video conference that displays a plurality of videos for a multipoint video conference by using a plurality of videoconferencing terminals, even without an existing telepresence, and a method therefor.
The prior art of record in combination or alone fails to teach or discloses these elements of independent claims 1, 8 in combination with other elements.  For example claim 1 has claim limitations such as a registration step of allowing a terminal registration unit to register at least 2 physical terminals as one logical terminal so that the at least 2 physical terminals operate like one videoconferencing point; a call connection step of allowing a call connection unit to connect to at least 2 videoconferencing points for a video conference, wherein the call connection unit connects to each of the at least 2 physical terminals constituting the logical terminal; a source video receiving step of allowing the call connection unit to receive source videos provided by the videoconferencing points, the source videos  a multi-screen video providing step of allowing the call connection unit to transmit the videos provided by the videoconferencing points in the source video receiving step to the physical terminals of the logical terminal so that the logical terminal operates as one virtual videoconferencing point. Independent claim 8 has claim limitations such as a terminal registration unit configured for registering at least 2 physical terminals as one logical terminal that operates like one videoconferencing point; a call connection unit configured for connecting a call for a video conference with at least 2 videoconferencing points to receive source videos provided by the at least 2 videoconferencing points, each of the physical terminals constituting the logical terminal being connected to the call connection unit so that the source videos are received from each of the at least 2 physical terminals constituting the logical terminal; and a video processing unit configured for generating a plurality of videos that are to be provided to the at least 2 videoconferencing points using the source videos received by the call connection unit, wherein the call connection unit is configured to transmit videos that are to be provided to the at least 2 physical terminals of the logical terminal so that the logical terminal operates as one virtual videoconferencing point.  For the above reasons independent claims 1, 8 and dependent claims 2-7, 9-14 are allowable.
Claims 1-14 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2014/0139618A1) to Ye et al. discloses media transmission method and system based on telepresence which teaches: A media transmission method based on telepresence is disclosed, comprising: during connection establishment, a master telepresence terminal of a local media transmission system and a remote endpoint perform signaling exchange, to establish a media logical channel between the local media transmission system and the remote endpoint; and transmits the same type of media streams between the local media transmission system and the remote endpoint through a media logical channel or respectively through multiple media logical channels, and receives the same type of media streams through a media logical channel or respectively through multiple media logical channels. A media transmission system based on telepresence is further 
--(US 2013/0088563A1) to Wu discloses video conference control method and conference terminal which teaches: The present invention discloses a video conference control method and a conference terminal. The method includes: receiving multi-video information, where the multi-video information includes videos of at least two remote conference sites; displaying the multi-video information on a display screen, where the display screen includes a main video display area and an auxiliary video selection area; and performing, according to a received conference control operation request, a corresponding conference control operation on a conference site corresponding to a video displayed in the auxiliary video selection area. According to the present invention, the display screen is divided into the main video display area and the auxiliary video selection area, so that a user may perform a conference control operation on a video of a remote conference site through the auxiliary video selection area, a conference site that needs to be viewed is displayed in the main video display area.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651